Citation Nr: 1744855	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  15-28 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus, to include chronic foot pain.  

2.  Entitlement to service connection for hallux valgus.

3.  Entitlement to service connection for hammer toes.  

4.  Entitlement to a compensable disability evaluation for plantar warts and calluses of the feet.  

5.  Entitlement to an extended temporary total disability evaluation for convalescence beyond August 1, 2015, for foot surgery performed on June 19, 2015.  

6.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from June 1993 to April 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from various rating determinations of Regional Offices (ROs) of the Department of Veterans Affairs (VA).  

The Veteran appeared at a hearing before a local hearing officer in June 2015 and at a videoconference hearing before the undersigned Veterans Law Judge in April 2017.  Transcripts of the hearings are of record.  

The Board notes that the Veteran perfected the issue of entitlement to compensation under 38 U.S.C.A. § 1151 in August 2017 by filing a substantive appeal.  At that time, he requested that he be afforded a hearing before a Member of the Board at a local VA office.  The requested hearing has not been scheduled.  As such, the Board does not have the issue properly before it at this time and it is referred to the RO for a scheduling of the requested hearing.  

The Board further observes that in a May 2015 rating determination, the RO granted service connection for major depression and assigned a 50 percent disability evaluation with an effective date of April 8, 2013.  On a July 2015 substantive appeal form, the Veteran disagreed with the assignment of the effective date.  To date, no action has been taken with regard to the Veteran's notice of disagreement.  This issue is referred to the RO for appropriate action.  

As further discussed below, the Board finds that the Veteran has raised a claim for individual unemployability at the time of his April 2017 hearing due to his service-connected disabilities, which now, as a result of the below decision, include pes planus, hammertoes, and hallux valgus, and has therefore included that claim on the title page of this decision, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of a compensable disability evaluation for plantar warts and calluses of the feet; entitlement to an extended temporary total disability evaluation for convalescence beyond August 1, 2015, for foot surgery performed on June 19, 2015; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ via the Appeals Management Center in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran entered service with pes planus that was noted on his entrance examination, which was aggravated by his service.

2.  The Veteran's current hallux valgus and hammer toes have been shown to be etiologically related to his now service-connected pes planus.



CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, service connection for bilateral pes planus is granted.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2016).

2.  Resolving reasonable doubt in favor of the Veteran, hallux valgus is caused by the service-connected pes planus.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).

3.  Resolving reasonable doubt in favor of the Veteran, hammer toes are caused by the service-connected pes planus.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Pes Planus

Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); 38 C.F.R. § 3.303(a) (2016).

A veteran who served on active duty after December 31, 1946, is presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service.  38 U.S.C.A. §§ 1111, 1137 (West 2014); 38 C.F.R. § 3.304(b) (2016).  Here, the Veteran was noted to have mild pes planus upon his entrance into service.  He is therefore not presumed to have been sound upon entrance into service.

In cases where a condition is noted on the entrance examination report, the "presumption of sound condition" does not apply; instead, a "presumption of aggravation" governs the outcome of the case.  38 U.S.C.A. § 1153 (West 2014).  Under this presumption, a preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in said disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Id.; 38  C.F.R. § 3.306.

The record reveals that the Veteran's pes planus was noted on his July 1992 enlistment examination.  He entered service in June 1993.  The Veteran was seen in July 1993 with complaints of arch pain while running.  A diagnosis of arch pain was rendered.  The Veteran was given a physical profile to wear tennis shoes at that time.  His April 1995 separation examination does not show an abnormality of the feet.  The Veteran also did not report having foot problems on his April 1995 service separation report of medical history.  

Current treatment records show a diagnosis of pes planus.  In support of his claim, the Veteran submitted a November 2012 report from his private physician, K. D., D.P.M, who indicated that the Veteran was born with pes planus but it became symptomatic shortly after joining the service.  In a January 2013 statement, Dr. D. indicated that he had reviewed the Veteran's service treatment records and opined that his pes planus was aggravated by his military activities.  He noted that while the Veteran's condition was mostly genetic, military activities and boots with poor arch support could aggravate and cause the condition the Veteran now had.  

In a February 2014 report, a VA examiner indicated that pes planus was less likely than not (less than 50 percent probability) incurred in or caused by a claimed in service injury, event, or illness.  She noted that it was not likely that the Veteran developed his pes planus initially in military service.  She reported that as noted on his July 1992 enlistment examination, the Veteran already had bilateral pes planus.  She further opined that the claimed condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in service injury event or illness.  She indicated that the pes planus was less likely aggravated by military service as there was no available chain of service medical records documenting any change of his pes planus during his military service and the separation examination was normal.

The Board must determine whether this evidence demonstrates the Veteran's preexisting pes planus was aggravated during service, that is, whether there was an increase in disability during service.  The Board notes that at entrance, the Veteran's pes planus was found to be mild.  There is no indication that he had any treatment for his flat feet prior to service.  Once he started service, he immediately began to have pain with a profile being issued which allowed him to wear sneakers.  Based on this evidence, the Board finds that there was an increase in disability during service. 

A "presumption of aggravation" of the preexisting disability has therefore been established.  This presumption is rebuttable; however, the Board does not find that adequate evidence has been received to rebut the presumption.  As noted above, there are competing opinions of record as it relates to this issue.  The opinions were based upon a review of the record, including the Veteran's service treatment records.  The Board finds these opinions are in equipoise, requiring that reasonable doubt be resolved in favor of the Veteran.  The Board finds the service treatment records show an increase in disability.  Accordingly, the Board finds that the presumption of aggravation has not been rebutted.  Thus, service connection for pes planus, based on service aggravation, is warranted.

Hallux Valgus and Hammer Toes

The Veteran maintains that his current hallux valgus and hammer toes are caused by current pes planus, for which service connection is now in effect.  

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Board observes that 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  Under the revised regulation, the rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. Part 4 ) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  See 38 C.F.R. § 3.310(b) (2016).  To establish secondary service connection, the law states that there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In support of his claim, the Veteran submitted an October 2015 letter from his private physician, J. G., D.P.M.  Dr. G. noted that the Veteran had been under his care since June 2015.  His diagnoses included bilateral hallux valgus, bilateral hammertoe second and bilateral plantar calluses.  He stated that he was familiar with his history and had examined him on several occasions. 

He noted that his medical opinions were based upon his examination of the Veteran, review of medical and service records, his education, training, and experience, and upon reasonable medical probabilities and reasonable medical certainty.  It was his medical opinion that the diagnoses and disabilities set forth were related to the service-connected pes planus, were as likely as not due to and a consequence of the Veteran's military service.  It was his personal experience and in medical literature, it was known that pes planus predisposed individuals to hallux valgus, hammertoes, and plantar calluses.

Given the finding of hammer toes and hallux valgus and the medical nexus between the Veteran's service-connected pes planus and his hammer toe and hallux valgus, service connection is warranted on a secondary basis.  Resolving reasonable doubt in favor of the Veteran, service connection for hammer toes and hallux valgus is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for pes planus is granted.  

Service connection for hallux valgus is granted.  

Service connection for hammer toes is granted.  


REMAND

As it relates to the claim for an increased evaluation for plantar warts and calluses of the feet, the Board notes that the Veteran, at his April 2017 hearing, testified that the symptoms associated with this disorder had increased in severity since the last VA examination, performed in April 2016.  VA is obligated to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability. VAOPGCPREC 11-95 (1995).  Moreover, the Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Accordingly, the Board finds that a remand for another VA examination is required.  38 U.S.C.A. § 5103A (d) (West 2014).

The Veteran also seeks an extension of his temporary total rating based on convalescence following his June 19, 2015 foot surgery beyond August 1, 2015.  He has testified that convalescence in excess of a year was warranted.  In support of his claim, the Veteran submitted an August 2015 letter from Dr. G. indicating that the Veteran needed six months to recover from his surgery.  The Board finds that a determination may not be made at this time on the issue of whether the Veteran's temporary total rating may be extended beyond August 1, 2015 based on convalescence.  Remand for a VA medical opinion is required that specifically addresses whether post-operative residuals are shown from August 1, 2015 forward, and the date the Veteran no longer required convalescence.

As noted above, a claim for a TDIU has been raised as part of the Veteran's claim for an increased rating.  In Rice, the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Veteran's recent statements indicated that he can no longer work as a result of his service-connected disabilities.  The law provides that a TDIU may be granted upon a showing that a Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Undertake appropriate development to obtain all outstanding VA and/or private treatment records related to the Veteran's outstanding claims, to include any outstanding treatment records relevant to any post-operative treatment following his June 2015 surgery, which are not of record and associate them with the Veteran's claims file.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  Schedule the Veteran for a VA examination to determine the nature and severity of his service-connected plantar warts and calluses of the feet.  All indicated tests and studies should be performed and all findings should be reported in detail.  The record must be made available to the examiner in conjunction with the examination and the examiner should note such review in the report.  The examiner is to obtain a detailed history from the Veteran, including all symptoms reported as arising from this disability.  The examiner is to further indicate as to whether the symptomatology resulting from this disorder, and this disorder alone, results in mild, moderate, moderately severe, or severe impairment.  

Complete detailed rationale is requested for any opinion that is rendered.  

3.  After obtaining any identified additional post-surgical treatment records, send the file to an appropriate VA examiner and have the examiner render an opinion addressing as to whether the Veteran required convalescence following his June 2015 foot surgery beyond August 1, 2015, and if so, until what date.  

The examiner must address the August 2015 letter from Dr. G. when rendering the opinion.  

A complete rationale should be provided for all opinions offered by the examiner.

4.  Thereafter, the RO should review the record to ensure that all of the foregoing requested development has been completed.  The RO should review the requested examination report and required medical opinion to ensure that it is responsive to and in complete compliance with the directives of this remand and if it is not, the RO should implement corrective procedures.  The Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated.  Stegall v. West, 11 Vet. App. 268 (1998).

5.  After the above development has been completed, the RO should readjudicate the remaining issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review.

6.  Provide all required notice and assistance in response to the Veteran's derivative TDIU claim.  Also complete any necessary further development of this claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


